DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species A (Figs. 1A-1D, and Claims 1-7, 12-16, 18, and 20), Subspecies PMA (Fig. 2), and Subspecies PSFA (Figs. 5A-5C) without traverse in the reply filed on April 04, 2022 is acknowledged.
Figs. 3-4 and 6A-11 and Claims 8-11, 17, and 19 have been withdrawn by the Applicant as being drawn to non-elected Species B/C/D/E, Subspecies PMB, and Subspecies PSFB/PSFC/PSFC, there being no allowable generic or linking claim. 
Accordingly, claims 1-20 are pending in the application and an action on the merits follows regarding Claims 1-7, 12-16, 18, and 20.
Claim Objections
Claims 2, 4, and 6 are objected to because of the following informalities:
	Claims 2 and 4, line 7 and 15, respectively, should recite, “the free ends of the plurality of projections”.
Claims 2 and 4, line 8 and 16, respectively, should recite, “a respective projection”.
Claim 6, line 3, respectively, should recite, “the base surface has an opening defined though [it] the base surface that extends”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 12, and 20 (and 5, 7, 13-16, and 18 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1, is indefinite as it recites “a base surface”. It is unclear if the base surface is the same structure as the ground-facing surface or the upper-facing surface. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a base surface” as being the same as the ground-facing surface.
Claims 2 & 4, are indefinite as they both recite “the plurality of projections have a longitudinal length”. It is unclear if the “longitudinal length” is the same as the “a length” in Claim 1, of if this a different length. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the plurality of projections have a longitudinal length” where the longitudinal length is the same as the “a length” of claim 1.
Claims 2 & 4, are indefinite as they body recite “when fully extended”. It is unclear if the plurality of projections are previously only partially extended, or if this is a functional recitation. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “when fully extended” as functional in nature.
Claims 2 & 4 both recite the limitation "the free end of a closest primary traction element" in line 8 and line 15-16, respectively. There is insufficient antecedent basis for this limitation in the claim as there is no “a free end of a closest primary traction element” previously recited. It is unclear if the free end is part of the previously recited “free end surface” or if this is different, new structure. Further, it is unclear if the free ends are part of the plurality of primary traction elements  or if they are part of a different, new structure. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “a free end of a closest primary traction element of the plurality of primary traction elements”
Claims 3 & 4, are indefinite as they both recite “interior extents”. It is unclear if the “interior extents” are of the central space, the medial side, the lateral side, or of both the medial and lateral sides. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “interior extents” being of the medial and lateral sides.
Claim 6, is indefinite as it recites “wherein the base surface of the sole member includes an interior surface and an exterior surface opposite the interior surface, wherein the base surface has an opening defined through it that extends completely from the interior surface to the exterior surface”. It is unclear if the interior surface and the exterior surface of the base surface are the same as the ground-facing surface and the upper-facing surface or the first surface and the second surface as recited in previous claims, or if these are different, new structures. Further, it is unclear how the opening can extend through both the interior surface and the exterior surface, as it appears that would mean the opening is closed. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “wherein the base surface of the sole member includes an interior surface and an exterior surface opposite the interior surface,” being the same as the upper surface and the ground-facing surface, respectively, and “wherein the base surface has an opening defined through it that extends completely from the interior surface to the exterior surface” where the opening is a recess that extends completely through the base surface.
Claim 12, is indefinite as it recites “an area defined within outermost extents of the plurality of projections in the projection field covers at least 2400 mm2”. It is unclear if the “outermost extents” are part of the plurality of projections or the projection field. Further, it is unclear what structure “covers” the at least 2400 mm2; whether it is the area, the plurality of projections, or the projection field. Therein the metes and bounds of the claim are indefinite. For examination purposes the claim is being interpreted as, “an area defined within outermost extents of is at least 2400 mm2”.
Claim 20, is indefinite as it recites “the projection field is a separate part engaged with at least one of the parts of the sole member”. It is unclear if the at least one of the parts of the sole member that the projection field is engaged with includes the first sole part as claim 1, from which claim 20 depends, recites “wherein the sole member includes a first sole part and a projection field engaged with or integrally formed with the first sole part”. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, ““the projection field is a separate part engaged with at least one of the parts of the sole member” to include the first sole part.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 13-14, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyden US 6948264.
Regarding Independent Claim 1, Lyden discloses a sole structure (Fig. 1-2) having a ground-facing surface (Lyden Annotated Fig. 2; Col. 5, l. 12-15) and an upper-facing surface (Lyden Annotated Fig. 2), the sole structure comprising: a sole member (Fig. 1, #20.1) made from one or more parts (Fig. 2 shows a cross-section of the many part of the sole member #20.1) and including a base surface (Lyden Annotated Fig. 2), a medial side (Figs. 1 & 2, #22), and a lateral side (Figs. 1 & 2, #21), wherein the sole member includes a first sole part (Fig. 1, #48) and a projection field (Fig. 1, #27) engaged with or integrally formed with the first sole part (Figs. 1 & 2), wherein the projection field comprises a plurality of projections (Figs. 1 & 2, #29) that extend beyond the base surface (Fig. 2) and have exposed free ends (Fig. 2, #32), wherein the plurality of projections includes at least 20 projections (Fig. 1 shows at least 20 projections) having a projection packing density of at least 4 projections per square inch in the projection field (Fig. 1 shows the packing density; Abstract states that the projections are 3-6mm apart, therefore since 1 inch is equal to 25.4 mm and the projections can be between 3-6mm apart, there could reasonably be 4 to 8 projections per inch [25.4 divided by 6 or 3, respectively], leading to, for example, at least 4 projections per horizontal inch multiplied by 5 projections per vertical inch equaling 20 projections per square inch), wherein a first subset of the plurality of projections have a length of at least 5 mm (Fig. 1 shows the first subset of projections between lines #30 upper and #30 lower; Abstract states, “protrusions having… a height in the range between 3-6mm”), and wherein at least a majority of the plurality of projections in the projection field readily bend under force applied by weight of a user of the sole structure (Col. 2, l. 3-8). 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Lyden discloses the structure of the sole structure, there would be a reasonable expectation for the sole structure to perform such functions as explained after each functional limitation.
Regarding Claim 5, Lyden discloses the sole structure according to claim 1, wherein the projection field includes a projection field base (Fig. 2, #28) having a first surface (Lyden Annotated Fig. 2) and a second surface opposite the first surface (Lyden Annotated Fig. 2), and wherein the plurality of projections originate at the second surface (Fig. 2) and extend from the projection field base in a direction away from the first surface and the second surface (Fig. 2).  
Regarding Claim 6, Lyden discloses the sole structure according to claim 5, wherein the base surface of the sole member includes an interior surface (Lyden Annotated Fig. 2) and an exterior surface opposite the interior surface (Lyden Annotated Fig. 2), wherein the base surface has an opening defined through it that extends completely from the interior surface to the exterior surface (Lyden Annotated Fig. 2 shows the divot of the interior surface extending into the exterior surface of the base surface), wherein the second surface of the projection field base is engaged with the interior surface of the base surface (Figs. 1 &2 show the second surface is engaged with the interior surface of the base surface), and wherein the plurality of projections extend through the opening (Lyden Annotated Fig. 2 show the projections extending up thought the opening of the base surface).  
Regarding Claim 13, Lyden discloses the sole structure according to claim 1, wherein at least a majority of the projection field (Lyden Annotated Fig. 1) is located in a forefoot region of the sole structure (Fig. 1, #20.1).  
Regarding Claim 14, Lyden discloses the sole structure according to claim 1, wherein the projection field extends continuously from a forefoot region (Fig. 1) to a midfoot region of the sole structure (Fig. 1).  
Regarding Claim 16, Lyden discloses the sole structure according to claim 1, wherein at least 20 projections of the plurality of projections have a largest transverse cross sectional dimension of 5 mm or less (Col. 5, l. 18-20).  
Regarding Claim 18, Lyden discloses the sole structure according to claim 1, wherein the projection field is free of primary traction elements (Fig. 1 shows traction elements to the side of the shoe, and not within the projection field).  
Regarding Claim 20, Lyden discloses the sole structure according to claim 1, wherein the projection field is a separate part engaged with at least one of the parts of the sole member (Figs. 1-2; Col. 8, l. 6-16).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden as applied to claim 1 above, and further in view of Healy US 7287343.
Regarding Claim 2, Lyden discloses the sole structure according to claim 1, further comprising: a plurality of primary traction elements (Figs. 1 & 2, #25) extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2), wherein with the sole structure supported on the ground-facing surface on a horizontal support surface (Col. 6, l. 48-67; “horizontal support surface” being the ground the wearer walks on as the shoe’s sole is on the ground in a horizontal alignment; Fig. 5.1 shows a different embodiment of this horizontal alignment), the first subset of the plurality of projections have a longitudinal length (Fig. 2; Abstract) when fully extended so that their free ends extend (Fig. 2) toward the horizontal support surface (Col. 6, l. 48-67) the free end of a closest primary traction element to the respective projection of the first subset (Fig. 2).  
Lyden does not expressly disclose that the plurality of projections extend beyond the free end of the closest primary traction element.
Healy teaches a footwear with articulating projections (Healy Annotated Fig. 11) that extend beyond the free end (Healy Annotated Fig. 11) of the closest primary traction element (Healy Annotated Fig. 11).
Both Lyden and Healy teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden with the teachings of Healy such that the projections would be longer than the traction elements to allow the shoe sole to “adjust[s] to uneven terrain in response to the normal loading of the shoe on rough or uneven surfaces” (Healy Col. 1, l. 45-48).
Regarding Claim 4, Lyden discloses the sole structure according to claim 1, further comprising: a plurality of medial side (Fig. 1, #22) primary traction elements (Fig. 1, #25 medial side) located on the medial side of the sole member and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of medial side primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2); a plurality of lateral side (Fig. 1, #21) primary traction elements (Fig. 1, #25 lateral side) located on the lateral side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27), wherein each traction element of the plurality of lateral side primary traction elements extends from the base surface to a free end surface (Lyden Annotated Fig. 2); and a central space (Lyden Annotated Fig. 1) defined between interior extents (Lyden Annotated Fig. 1) of the plurality of medial side primary traction elements (Fig. 1) and the plurality of lateral side primary traction elements (Fig. 1), wherein the projection field is located at least partially in the central space (Fig. 1), and wherein with the sole structure supported on its ground-facing surface on a horizontal support surface (Col. 6, l. 48-67; “horizontal support surface” being the ground the wearer walks on as the shoe’s sole is on the ground in a horizontal alignment; Fig. 5.1 shows a different embodiment of this horizontal alignment), the first subset of the plurality of projections have a longitudinal length (Fig. 2; Abstract) when fully extended so that their free ends extend (Fig. 2) toward the horizontal support surface (Col. 6, l. 48-67) the free end of a closest primary traction element to the respective projection of the first subset (Fig. 2).  
Lyden does not expressly disclose that the plurality of projections extend beyond the free end of the closest primary traction element.
Healy teaches a footwear with articulating projections (Healy Annotated Fig. 11) that extend beyond the free end (Healy Annotated Fig. 11) of the closest primary traction element (Healy Annotated Fig. 11).
Both Lyden and Healy teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden with the teachings of Healy such that the projections would be longer than the traction elements to allow the shoe sole to “adjust[s] to uneven terrain in response to the normal loading of the shoe on rough or uneven surfaces” (Healy Col. 1, l. 45-48).
Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden as applied to claim 1 above, and further in view of Dassler US 4402145.
Regarding Claim 3, Lyden discloses the sole structure according to claim 1, further comprising: a plurality of medial side (Fig. 1, #22) primary traction elements (Fig. 1, #25 medial side) located on the medial side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27); a plurality of lateral side (Fig. 1, #21) primary traction elements (Fig. 1, #25 lateral side) located on the lateral side of the sole member (Fig. 1) and extending in a direction away from the base surface (Fig. 2 shows traction element #25 extending away from the base surface #27); and a central space (Lyden Annotated Fig. 1) defined between interior extents (Lyden Annotated Fig. 1) of the plurality of medial side primary traction elements (Fig. 1) and the plurality of lateral side primary traction elements (Fig. 1), wherein the projection field is located at least partially in the central space (Fig. 1), but does not expressly disclose wherein the lengths of the first subset of the plurality of projections are at least 8 mm.  
Dassler teaches a shoe with a plurality of projections that are at least 8mm (Col. 3, l. 30-35). 
Both Lyden and Dassler teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden with the teachings of Dassler such that the projections would be at least 8mm to allow for “sufficient ground contact and thus adequate nonskid behavior are ensured even in case of extreme ground conditions and difficult phases of the athletic activity” (Dassler Col. 1, l. 50-53).
Regarding Claim 15, Lyden discloses the sole structure according to claim 1, wherein at least 20 projections of the plurality of projections, but does not expressly disclose the plurality of projections have a largest transverse cross sectional dimension of 8 mm or less. 
Dassler teaches a shoe with a plurality of projections that have a basal diameter of 8mm or less (Col. 3, l. 41-42). 
Both Lyden and Dassler teach analogous inventions in the art of footwear with projection elements. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Lyden with the teachings of Dassler such that the projections would be less than 8mm wide to allow the nubs to “grip the ground excellently even in case of a relatively greatly inclined position of the athlete or in case of uneven terrain, and moreover enlarge the contact area between shoe and ground” (Dassler Col. 2, l. 44-48).
Claims 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyden as applied to claim 1 and 6 above.
Regarding Claim 7, Lyden discloses the sole structure according to claims 1 and 6, but does not expressly disclose wherein the opening has a size of at least 2500 mm2. However, the size of at least 2500 mm2 is a results effective variable with the results being a change in the composition and size of the opening itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the opening the claimed 2500 mm2 or more, in order to give the projection base an enough surface area on the sole provide the proper aesthetic, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.
Regarding Claim 12, Lyden discloses the sole structure according to claim 1, but does not expressly disclose wherein an area defined within outermost extents of the plurality of projections in the projection field covers at least 2400 mm2.  However, the outermost extents of the plurality of projections in the projection field covering at least 2400 mm2 is a results effective variable with the results being a change in the composition and size of the opening itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the outermost extents of the plurality of projections in the projection field cover at least 2400 mm2 to allow the shoe the proper amount of shear force resistance during activity, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    328
    621
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    620
    845
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1119
    793
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kilgore US 9532623 teaches a shoe with projections in the forefoot
Hoffer US 20160192739 teaches a shoe with central protrusions
Dojan US 20120023781 teaches a shoe with projections
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732